Case 2:19-cv-08580-JFW-MAA Document 38-2 Filed 03/22/21 Page 1 of 11 Page ID #:653




                         Exhibit A
      Case
Employee (ID)2:19-cv-08580-JFW-MAA
              Branch                       DocumentEmployee
                                                    38-2 Filed
                                                            (ID)03/22/21
                                                                 Branch Page 2 of 11 Page        ID #:654
698331        Atlanta GA - Drivers                 1216994       Los Angeles CA West - Drivers
1317287       Birmingham AL - Drivers              1308830       Los Angeles CA West - Drivers
1346743       Birmingham AL - Drivers              901945        Los Angeles CA West - Drivers
2561515       Chicago IL - Drivers                 936039        Los Angeles CA West - Drivers
933767        Dallas TX - Drivers                  909853        Los Angeles CA West - Drivers
2226980       Denver CO - Drivers                  881912        Los Angeles CA West - Drivers
775841        Denver CO - Drivers                  909959        Los Angeles CA West - Drivers
955696        Denver CO - Drivers                  1412318       Los Angeles CA West - Drivers
3114068       Lansing MI - Drivers                 1414200       Los Angeles CA West - Drivers
2713853       Los Angeles CA East - Drivers        2606335       Los Angeles CA West - Drivers
2253483       Los Angeles CA East - Drivers        2758545       Los Angeles CA West - Drivers
2253515       Los Angeles CA East - Drivers        701455        Los Angeles CA West - Drivers
2679169       Los Angeles CA East - Drivers        2783726       Los Angeles CA West - Drivers
899924        Los Angeles CA East - Drivers        1331453       Los Angeles CA West - Drivers
2443688       Los Angeles CA East - Drivers        2357924       Los Angeles CA West - Drivers
2390377       Los Angeles CA East - Drivers        2334704       Los Angeles CA West - Drivers
2660947       Los Angeles CA East - Drivers        1392165       Los Angeles CA West - Drivers
755537        Los Angeles CA East - Drivers        1460813       Los Angeles CA West - Drivers
1147838       Los Angeles CA East - Drivers        2504590       Los Angeles CA West - Drivers
881500        Los Angeles CA East - Drivers        1324925       Los Angeles CA West - Drivers
1148108       Los Angeles CA East - Drivers        939368        Los Angeles CA West - Drivers
820420        Los Angeles CA East - Drivers        2484843       Los Angeles CA West - Drivers
2581426       Los Angeles CA East - Drivers        2757470       Los Angeles CA West - Drivers
802357        Los Angeles CA East - Drivers        2719006       Los Angeles CA West - Drivers
2189105       Los Angeles CA East - Drivers        1410634       Los Angeles CA West - Drivers
1194298       Los Angeles CA East - Drivers        2767550       Los Angeles CA West - Drivers
1190605       Los Angeles CA East - Drivers        2677601       Los Angeles CA West - Drivers
786627        Los Angeles CA East - Drivers        1213410       Los Angeles CA West - Drivers
729890        Los Angeles CA East - Drivers        1328507       Los Angeles CA West - Drivers
2400942       Los Angeles CA East - Drivers        1383959       Los Angeles CA West - Drivers
1149900       Los Angeles CA East - Drivers        2233415       Los Angeles CA West - Drivers
2437317       Los Angeles CA East - Drivers        763564        Los Angeles CA West - Drivers
893675        Los Angeles CA East - Drivers        2809302       Los Angeles CA West - Drivers
851125        Los Angeles CA East - Drivers        2542955       Los Angeles CA West - Drivers
624051        Los Angeles CA East - Drivers        1295371       Los Angeles CA West - Drivers
1196869       Los Angeles CA East - Drivers        2599187       Los Angeles CA West - Drivers
2552028       Los Angeles CA East - Drivers        1376758       Los Angeles CA West - Drivers
2691604       Los Angeles CA East - Drivers        2278111       Los Angeles CA West - Drivers
2834641       Los Angeles CA East - Drivers        2664157       Los Angeles CA West - Drivers
2575711       Los Angeles CA East - Drivers        2579337       Los Angeles CA West - Drivers
2435079       Los Angeles CA East - Drivers        2597113       Los Angeles CA West - Drivers
967432        Los Angeles CA East - Drivers        1364122       Los Angeles CA West - Drivers
1219626       Los Angeles CA East - Drivers        2355379       Los Angeles CA West - Drivers
1199531       Los Angeles CA East - Drivers        2460586       Los Angeles CA West - Drivers
2593749       Los Angeles CA East - Drivers        1251811       Los Angeles CA West - Drivers
861605        Los Angeles CA East - Drivers        2534648       Los Angeles CA West - Drivers
2552385       Los Angeles CA East - Drivers        751320        Los Angeles CA West - Drivers
1249130       Los Angeles CA East - Drivers        2486560       Los Angeles CA West - Drivers
709046        Los Angeles CA East - Drivers        2738391       Los Angeles CA West - Drivers
1347924       Los Angeles CA East - Drivers        1281161       Los Angeles CA West - Drivers
2593823       Los Angeles CA East - Drivers        1284207       Los Angeles CA West - Drivers
1198719       Los Angeles CA East - Drivers        1411470       Los Angeles CA West - Drivers
2171315       Los Angeles CA East - Drivers        1426629       Los Angeles CA West - Drivers
894721        Los Angeles CA East - Drivers        787645        Los Angeles CA West - Drivers
2597024       Los Angeles CA East - Drivers        2778999       Los Angeles CA West - Drivers
1332849       Los Angeles CA East - Drivers        2674637       Los Angeles CA West - Drivers
868025        Los Angeles CA East - Drivers        1412967       Los Angeles CA West - Drivers
2610179       Los Angeles CA East - Drivers        929309        Los Angeles CA West - Drivers
      Case
1384609      2:19-cv-08580-JFW-MAA
              Los Angeles CA East - DriversDocument2454107
                                                    38-2 Filed 03/22/21  Page
                                                                Los Angeles    3 of 11
                                                                            CA West       Page ID #:655
                                                                                    - Drivers
1368528       Los   Angeles   CA   East   - Drivers   1397559   Los   Angeles   CA   West   - Drivers
966166        Los   Angeles   CA   East   - Drivers   2345283   Los   Angeles   CA   West   - Drivers
949366        Los   Angeles   CA   East   - Drivers   1428820   Los   Angeles   CA   West   - Drivers
741597        Los   Angeles   CA   East   - Drivers   2660684   Los   Angeles   CA   West   - Drivers
1370260       Los   Angeles   CA   East   - Drivers   1293936   Los   Angeles   CA   West   - Drivers
2611175       Los   Angeles   CA   East   - Drivers   2715374   Los   Angeles   CA   West   - Drivers
943456        Los   Angeles   CA   East   - Drivers   2632452   Los   Angeles   CA   West   - Drivers
2363988       Los   Angeles   CA   East   - Drivers   2651319   Los   Angeles   CA   West   - Drivers
2403663       Los   Angeles   CA   East   - Drivers   1326359   Los   Angeles   CA   West   - Drivers
1159810       Los   Angeles   CA   East   - Drivers   2469004   Los   Angeles   CA   West   - Drivers
2392480       Los   Angeles   CA   East   - Drivers   2543010   Los   Angeles   CA   West   - Drivers
2728428       Los   Angeles   CA   East   - Drivers   2533615   Los   Angeles   CA   West   - Drivers
2364099       Los   Angeles   CA   East   - Drivers   2162939   Los   Angeles   CA   West   - Drivers
1776950       Los   Angeles   CA   East   - Drivers   2778910   Los   Angeles   CA   West   - Drivers
2813015       Los   Angeles   CA   East   - Drivers   1241434   Los   Angeles   CA   West   - Drivers
963589        Los   Angeles   CA   East   - Drivers   2276911   Los   Angeles   CA   West   - Drivers
2209126       Los   Angeles   CA   East   - Drivers   1434857   Los   Angeles   CA   West   - Drivers
698638        Los   Angeles   CA   East   - Drivers   748196    Los   Angeles   CA   West   - Drivers
2539188       Los   Angeles   CA   East   - Drivers   2703820   Los   Angeles   CA   West   - Drivers
2791055       Los   Angeles   CA   East   - Drivers   2574960   Los   Angeles   CA   West   - Drivers
914904        Los   Angeles   CA   East   - Drivers   1298828   Los   Angeles   CA   West   - Drivers
930417        Los   Angeles   CA   East   - Drivers   2503759   Los   Angeles   CA   West   - Drivers
821309        Los   Angeles   CA   East   - Drivers   2503631   Los   Angeles   CA   West   - Drivers
2421828       Los   Angeles   CA   East   - Drivers   2611606   Los   Angeles   CA   West   - Drivers
2221735       Los   Angeles   CA   East   - Drivers   869203    Los   Angeles   CA   West   - Drivers
2474895       Los   Angeles   CA   East   - Drivers   2363186   Los   Angeles   CA   West   - Drivers
2455979       Los   Angeles   CA   East   - Drivers   2461520   Los   Angeles   CA   West   - Drivers
2278038       Los   Angeles   CA   East   - Drivers   2344457   Los   Angeles   CA   West   - Drivers
909690        Los   Angeles   CA   East   - Drivers   2598656   Los   Angeles   CA   West   - Drivers
2237969       Los   Angeles   CA   East   - Drivers   2714610   Los   Angeles   CA   West   - Drivers
2593331       Los   Angeles   CA   East   - Drivers   2606639   Los   Angeles   CA   West   - Drivers
879505        Los   Angeles   CA   East   - Drivers   2695815   Los   Angeles   CA   West   - Drivers
1145942       Los   Angeles   CA   East   - Drivers   1150264   Los   Angeles   CA   West   - Drivers
943803        Los   Angeles   CA   East   - Drivers   1217132   Los   Angeles   CA   West   - Drivers
2364667       Los   Angeles   CA   East   - Drivers   1327564   Los   Angeles   CA   West   - Drivers
2543314       Los   Angeles   CA   East   - Drivers   2544141   Los   Angeles   CA   West   - Drivers
2380620       Los   Angeles   CA   East   - Drivers   2406702   Los   Angeles   CA   West   - Drivers
2464106       Los   Angeles   CA   East   - Drivers   2635164   Los   Angeles   CA   West   - Drivers
2257022       Los   Angeles   CA   East   - Drivers   2163349   Los   Angeles   CA   West   - Drivers
1290153       Los   Angeles   CA   East   - Drivers   2382191   Los   Angeles   CA   West   - Drivers
1401770       Los   Angeles   CA   East   - Drivers   2822833   Los   Angeles   CA   West   - Drivers
1355531       Los   Angeles   CA   East   - Drivers   2719368   Los   Angeles   CA   West   - Drivers
894729        Los   Angeles   CA   East   - Drivers   2641488   Los   Angeles   CA   West   - Drivers
1375592       Los   Angeles   CA   East   - Drivers   1261026   Los   Angeles   CA   West   - Drivers
966792        Los   Angeles   CA   East   - Drivers   2575050   Los   Angeles   CA   West   - Drivers
2756232       Los   Angeles   CA   East   - Drivers   1270231   Los   Angeles   CA   West   - Drivers
2573064       Los   Angeles   CA   East   - Drivers   2479934   Los   Angeles   CA   West   - Drivers
2842726       Los   Angeles   CA   East   - Drivers   888074    Los   Angeles   CA   West   - Drivers
887296        Los   Angeles   CA   East   - Drivers   1367983   Los   Angeles   CA   West   - Drivers
2180368       Los   Angeles   CA   East   - Drivers   2151932   Los   Angeles   CA   West   - Drivers
2845982       Los   Angeles   CA   East   - Drivers   1412239   Los   Angeles   CA   West   - Drivers
2171623       Los   Angeles   CA   East   - Drivers   2515280   Los   Angeles   CA   West   - Drivers
2197045       Los   Angeles   CA   East   - Drivers   1327688   Los   Angeles   CA   West   - Drivers
2224427       Los   Angeles   CA   East   - Drivers   2204969   Los   Angeles   CA   West   - Drivers
2820860       Los   Angeles   CA   East   - Drivers   2543743   Los   Angeles   CA   West   - Drivers
2173010       Los   Angeles   CA   East   - Drivers   1318888   Los   Angeles   CA   West   - Drivers
1389575       Los   Angeles   CA   East   - Drivers   2665938   Los   Angeles   CA   West   - Drivers
2489852       Los   Angeles   CA   East   - Drivers   2685434   Los   Angeles   CA   West   - Drivers
885119Case   2:19-cv-08580-JFW-MAA
              Los Angeles CA East - DriversDocument1446253
                                                    38-2 Filed 03/22/21  Page
                                                                Los Angeles    4 of 11
                                                                            CA West       Page ID #:656
                                                                                    - Drivers
698457        Los   Angeles   CA   East   - Drivers   2235680   Los   Angeles   CA   West   - Drivers
2528551       Los   Angeles   CA   East   - Drivers   1234837   Los   Angeles   CA   West   - Drivers
1173320       Los   Angeles   CA   East   - Drivers   2754677   Los   Angeles   CA   West   - Drivers
957571        Los   Angeles   CA   East   - Drivers   898072    Los   Angeles   CA   West   - Drivers
2583780       Los   Angeles   CA   East   - Drivers   771275    Los   Angeles   CA   West   - Drivers
2432569       Los   Angeles   CA   East   - Drivers   907708    Los   Angeles   CA   West   - Drivers
1196933       Los   Angeles   CA   East   - Drivers   1210943   Los   Angeles   CA   West   - Drivers
2627524       Los   Angeles   CA   East   - Drivers   1367808   Los   Angeles   CA   West   - Drivers
2663854       Los   Angeles   CA   East   - Drivers   1405305   Los   Angeles   CA   West   - Drivers
848939        Los   Angeles   CA   East   - Drivers   2729740   Los   Angeles   CA   West   - Drivers
2650662       Los   Angeles   CA   East   - Drivers   2541454   Los   Angeles   CA   West   - Drivers
891247        Los   Angeles   CA   East   - Drivers   2268391   Los   Angeles   CA   West   - Drivers
1461005       Los   Angeles   CA   East   - Drivers   1145700   Los   Angeles   CA   West   - Drivers
2495388       Los   Angeles   CA   East   - Drivers   2370659   Los   Angeles   CA   West   - Drivers
2655443       Los   Angeles   CA   East   - Drivers   941925    Los   Angeles   CA   West   - Drivers
2342610       Los   Angeles   CA   East   - Drivers   1371019   Los   Angeles   CA   West   - Drivers
2771683       Los   Angeles   CA   East   - Drivers   2487905   Los   Angeles   CA   West   - Drivers
893885        Los   Angeles   CA   East   - Drivers   1367674   Los   Angeles   CA   West   - Drivers
2810296       Los   Angeles   CA   East   - Drivers   1309259   Los   Angeles   CA   West   - Drivers
1196839       Los   Angeles   CA   East   - Drivers   1236496   Los   Angeles   CA   West   - Drivers
1331814       Los   Angeles   CA   East   - Drivers   2666020   Los   Angeles   CA   West   - Drivers
1329550       Los   Angeles   CA   East   - Drivers   580681    Los   Angeles   CA   West   - Drivers
2391936       Los   Angeles   CA   East   - Drivers   836410    Los   Angeles   CA   West   - Drivers
1383543       Los   Angeles   CA   East   - Drivers   2388584   Los   Angeles   CA   West   - Drivers
1404114       Los   Angeles   CA   East   - Drivers   2182519   Los   Angeles   CA   West   - Drivers
2478155       Los   Angeles   CA   East   - Drivers   1359321   Los   Angeles   CA   West   - Drivers
2501694       Los   Angeles   CA   East   - Drivers   2778186   Los   Angeles   CA   West   - Drivers
1452168       Los   Angeles   CA   East   - Drivers   2217125   Los   Angeles   CA   West   - Drivers
1445467       Los   Angeles   CA   East   - Drivers   873812    Los   Angeles   CA   West   - Drivers
2439142       Los   Angeles   CA   East   - Drivers   1323736   Los   Angeles   CA   West   - Drivers
1271352       Los   Angeles   CA   East   - Drivers   1315877   Los   Angeles   CA   West   - Drivers
1411570       Los   Angeles   CA   East   - Drivers   1325831   Los   Angeles   CA   West   - Drivers
2462215       Los   Angeles   CA   East   - Drivers   1395468   Los   Angeles   CA   West   - Drivers
2280752       Los   Angeles   CA   East   - Drivers   922185    Los   Angeles   CA   West   - Drivers
2357798       Los   Angeles   CA   East   - Drivers   863942    Los   Angeles   CA   West   - Drivers
1137650       Los   Angeles   CA   East   - Drivers   2574778   Los   Angeles   CA   West   - Drivers
2476645       Los   Angeles   CA   East   - Drivers   1302509   Los   Angeles   CA   West   - Drivers
531355        Los   Angeles   CA   East   - Drivers   2784621   Los   Angeles   CA   West   - Drivers
2353812       Los   Angeles   CA   East   - Drivers   2533319   Los   Angeles   CA   West   - Drivers
2538865       Los   Angeles   CA   East   - Drivers   1321979   Los   Angeles   CA   West   - Drivers
1398221       Los   Angeles   CA   East   - Drivers   1393645   Los   Angeles   CA   West   - Drivers
2717238       Los   Angeles   CA   East   - Drivers   2453794   Los   Angeles   CA   West   - Drivers
920867        Los   Angeles   CA   East   - Drivers   2205876   Los   Angeles   CA   West   - Drivers
2226983       Los   Angeles   CA   East   - Drivers   2576296   Los   Angeles   CA   West   - Drivers
2712141       Los   Angeles   CA   East   - Drivers   2408756   Los   Angeles   CA   West   - Drivers
2636983       Los   Angeles   CA   East   - Drivers   2151911   Los   Angeles   CA   West   - Drivers
1165493       Los   Angeles   CA   East   - Drivers   754033    Los   Angeles   CA   West   - Drivers
2391515       Los   Angeles   CA   East   - Drivers   1261117   Los   Angeles   CA   West   - Drivers
836401        Los   Angeles   CA   East   - Drivers   2419133   Los   Angeles   CA   West   - Drivers
904437        Los   Angeles   CA   East   - Drivers   1318919   Los   Angeles   CA   West   - Drivers
699379        Los   Angeles   CA   East   - Drivers   1379828   Los   Angeles   CA   West   - Drivers
2656746       Los   Angeles   CA   East   - Drivers   1376726   Los   Angeles   CA   West   - Drivers
2413697       Los   Angeles   CA   East   - Drivers   1387470   Los   Angeles   CA   West   - Drivers
1431922       Los   Angeles   CA   East   - Drivers   888004    Los   Angeles   CA   West   - Drivers
822464        Los   Angeles   CA   East   - Drivers   877325    Los   Angeles   CA   West   - Drivers
1147903       Los   Angeles   CA   East   - Drivers   1187846   Los   Angeles   CA   West   - Drivers
2653153       Los   Angeles   CA   East   - Drivers   1406401   Los   Angeles   CA   West   - Drivers
716456        Los   Angeles   CA   East   - Drivers   2633567   Los   Angeles   CA   West   - Drivers
794286Case   2:19-cv-08580-JFW-MAA
              Los Angeles CA East - DriversDocument1309398
                                                    38-2 Filed 03/22/21  Page
                                                                Los Angeles    5 of 11
                                                                            CA West       Page ID #:657
                                                                                    - Drivers
807764        Los   Angeles   CA   East   - Drivers   951187    Milwaukee WI - Drivers
2661390       Los   Angeles   CA   East   - Drivers   1181065   Omaha NE - Drivers
2281504       Los   Angeles   CA   East   - Drivers   1242540   Omaha NE - Drivers
1452325       Los   Angeles   CA   East   - Drivers   914526    Orlando FL - Drivers
1375179       Los   Angeles   CA   East   - Drivers   2852856   Philadelphia PA - Drivers
1153349       Los   Angeles   CA   East   - Drivers   1441397   Phoenix AZ - Drivers
808128        Los   Angeles   CA   East   - Drivers   1369619   Phoenix AZ - Drivers
2152819       Los   Angeles   CA   East   - Drivers   2387569   Phoenix AZ - Drivers
931567        Los   Angeles   CA   East   - Drivers   2564501   Phoenix AZ - Drivers
701464        Los   Angeles   CA   East   - Drivers   1368938   Phoenix AZ - Drivers
1185560       Los   Angeles   CA   East   - Drivers   1421024   Sacramento CA - Drivers
1421810       Los   Angeles   CA   East   - Drivers   1246098   Sacramento CA - Drivers
2662448       Los   Angeles   CA   East   - Drivers   2381891   Sacramento CA - Drivers
2578506       Los   Angeles   CA   East   - Drivers   2642557   Sacramento CA - Drivers
1312440       Los   Angeles   CA   East   - Drivers   785549    Sacramento CA - Drivers
888097        Los   Angeles   CA   East   - Drivers   2635334   Sacramento CA - Drivers
2246218       Los   Angeles   CA   East   - Drivers   2412934   Sacramento CA - Drivers
2408801       Los   Angeles   CA   East   - Drivers   2462219   Sacramento CA - Drivers
2668035       Los   Angeles   CA   East   - Drivers   2154286   Sacramento CA - Drivers
962990        Los   Angeles   CA   East   - Drivers   2353816   Sacramento CA - Drivers
807782        Los   Angeles   CA   East   - Drivers   2836428   Sacramento CA - Drivers
2342527       Los   Angeles   CA   East   - Drivers   2439601   Sacramento CA - Drivers
1186307       Los   Angeles   CA   East   - Drivers   2655603   Sacramento CA - Drivers
2599082       Los   Angeles   CA   East   - Drivers   1248960   Sacramento CA - Drivers
2391375       Los   Angeles   CA   East   - Drivers   868221    Sacramento CA - Drivers
846105        Los   Angeles   CA   East   - Drivers   1222674   Sacramento CA - Drivers
716644        Los   Angeles   CA   East   - Drivers   837786    Sacramento CA - Drivers
874530        Los   Angeles   CA   East   - Drivers   2609568   Sacramento CA - Drivers
2339121       Los   Angeles   CA   East   - Drivers   2387571   Sacramento CA - Drivers
2547625       Los   Angeles   CA   East   - Drivers   1222107   Sacramento CA - Drivers
2583436       Los   Angeles   CA   East   - Drivers   2571384   Sacramento CA - Drivers
1402917       Los   Angeles   CA   East   - Drivers   2678889   Sacramento CA - Drivers
1163213       Los   Angeles   CA   East   - Drivers   1344898   Sacramento CA - Drivers
2349394       Los   Angeles   CA   East   - Drivers   2635477   Sacramento CA - Drivers
2489729       Los   Angeles   CA   East   - Drivers   819385    Sacramento CA - Drivers
2353870       Los   Angeles   CA   East   - Drivers   2622641   Sacramento CA - Drivers
2455694       Los   Angeles   CA   East   - Drivers   2498087   Sacramento CA - Drivers
2170363       Los   Angeles   CA   East   - Drivers   2689856   Sacramento CA - Drivers
880659        Los   Angeles   CA   East   - Drivers   2335326   Sacramento CA - Drivers
2490438       Los   Angeles   CA   East   - Drivers   2242918   Sacramento CA - Drivers
2805387       Los   Angeles   CA   East   - Drivers   2189654   Sacramento CA - Drivers
707737        Los   Angeles   CA   East   - Drivers   2415948   Sacramento CA - Drivers
1204837       Los   Angeles   CA   East   - Drivers   2278555   Sacramento CA - Drivers
2394823       Los   Angeles   CA   East   - Drivers   2388235   Sacramento CA - Drivers
1419352       Los   Angeles   CA   East   - Drivers   1328697   Sacramento CA - Drivers
2760853       Los   Angeles   CA   East   - Drivers   2585915   Sacramento CA - Drivers
2468750       Los   Angeles   CA   East   - Drivers   2608164   Sacramento CA - Drivers
2207109       Los   Angeles   CA   East   - Drivers   738520    Sacramento CA - Drivers
2209193       Los   Angeles   CA   East   - Drivers   2642293   Sacramento CA - Drivers
715528        Los   Angeles   CA   East   - Drivers   2252036   Sacramento CA - Drivers
2258598       Los   Angeles   CA   East   - Drivers   1255883   Sacramento CA - Drivers
625385        Los   Angeles   CA   East   - Drivers   1417837   Sacramento CA - Drivers
732518        Los   Angeles   CA   East   - Drivers   2781921   Sacramento CA - Drivers
1161516       Los   Angeles   CA   East   - Drivers   918610    Sacramento CA - Drivers
1161511       Los   Angeles   CA   East   - Drivers   2655383   Sacramento CA - Drivers
1452907       Los   Angeles   CA   East   - Drivers   2282602   Sacramento CA - Drivers
920435        Los   Angeles   CA   East   - Drivers   2168609   Sacramento CA - Drivers
1336920       Los   Angeles   CA   East   - Drivers   2365939   Sacramento CA - Drivers
      Case
2178855      2:19-cv-08580-JFW-MAA
              Los Angeles CA East - DriversDocument2444687
                                                    38-2 Filed 03/22/21  Page
                                                                Sacramento CA - 6Drivers
                                                                                  of 11 Page ID #:658
1334256       Los   Angeles   CA   East   - Drivers   2423318   Sacramento   CA   - Drivers
2245683       Los   Angeles   CA   East   - Drivers   1293897   Sacramento   CA   - Drivers
1442949       Los   Angeles   CA   East   - Drivers   2168647   Sacramento   CA   - Drivers
1369481       Los   Angeles   CA   East   - Drivers   2688027   Sacramento   CA   - Drivers
2253412       Los   Angeles   CA   East   - Drivers   1434196   Sacramento   CA   - Drivers
2577925       Los   Angeles   CA   East   - Drivers   1293177   Sacramento   CA   - Drivers
2195969       Los   Angeles   CA   East   - Drivers   2696533   Sacramento   CA   - Drivers
2191723       Los   Angeles   CA   East   - Drivers   2194108   Sacramento   CA   - Drivers
2442924       Los   Angeles   CA   East   - Drivers   1446145   Sacramento   CA   - Drivers
2759625       Los   Angeles   CA   East   - Drivers   1330046   Sacramento   CA   - Drivers
1656273       Los   Angeles   CA   East   - Drivers   2417243   Sacramento   CA   - Drivers
1423857       Los   Angeles   CA   East   - Drivers   1157996   Sacramento   CA   - Drivers
1383393       Los   Angeles   CA   East   - Drivers   1360001   Sacramento   CA   - Drivers
2730947       Los   Angeles   CA   East   - Drivers   2268166   Sacramento   CA   - Drivers
2469048       Los   Angeles   CA   East   - Drivers   1282778   Sacramento   CA   - Drivers
2556575       Los   Angeles   CA   East   - Drivers   1435858   Sacramento   CA   - Drivers
2420540       Los   Angeles   CA   East   - Drivers   2396381   Sacramento   CA   - Drivers
2400774       Los   Angeles   CA   East   - Drivers   2570392   Sacramento   CA   - Drivers
2593564       Los   Angeles   CA   East   - Drivers   2280961   Sacramento   CA   - Drivers
2373743       Los   Angeles   CA   East   - Drivers   2800214   Sacramento   CA   - Drivers
2239147       Los   Angeles   CA   East   - Drivers   2640478   Sacramento   CA   - Drivers
723141        Los   Angeles   CA   East   - Drivers   1296357   Sacramento   CA   - Drivers
2651444       Los   Angeles   CA   East   - Drivers   2687740   Sacramento   CA   - Drivers
2180571       Los   Angeles   CA   East   - Drivers   1209904   Sacramento   CA   - Drivers
707820        Los   Angeles   CA   East   - Drivers   2370622   Sacramento   CA   - Drivers
2632573       Los   Angeles   CA   East   - Drivers   2648390   Sacramento   CA   - Drivers
2674593       Los   Angeles   CA   East   - Drivers   1306703   Sacramento   CA   - Drivers
2554452       Los   Angeles   CA   East   - Drivers   755918    Sacramento   CA   - Drivers
2469032       Los   Angeles   CA   East   - Drivers   923993    Sacramento   CA   - Drivers
2624691       Los   Angeles   CA   East   - Drivers   2238774   Sacramento   CA   - Drivers
909005        Los   Angeles   CA   East   - Drivers   1318738   Sacramento   CA   - Drivers
2454108       Los   Angeles   CA   East   - Drivers   2599811   Sacramento   CA   - Drivers
694632        Los   Angeles   CA   East   - Drivers   2232931   Sacramento   CA   - Drivers
2401319       Los   Angeles   CA   East   - Drivers   1353717   Sacramento   CA   - Drivers
2474595       Los   Angeles   CA   East   - Drivers   2332290   Sacramento   CA   - Drivers
2256907       Los   Angeles   CA   East   - Drivers   1363570   Sacramento   CA   - Drivers
1166627       Los   Angeles   CA   East   - Drivers   2332671   Sacramento   CA   - Drivers
951701        Los   Angeles   CA   East   - Drivers   2362999   Sacramento   CA   - Drivers
2556248       Los   Angeles   CA   East   - Drivers   2208827   Sacramento   CA   - Drivers
2482172       Los   Angeles   CA   East   - Drivers   2168699   Sacramento   CA   - Drivers
1186037       Los   Angeles   CA   East   - Drivers   2166973   Sacramento   CA   - Drivers
2730511       Los   Angeles   CA   East   - Drivers   1361390   Sacramento   CA   - Drivers
2406850       Los   Angeles   CA   East   - Drivers   2468405   Sacramento   CA   - Drivers
2632127       Los   Angeles   CA   East   - Drivers   2545264   Sacramento   CA   - Drivers
1159172       Los   Angeles   CA   East   - Drivers   1263087   Sacramento   CA   - Drivers
551958        Los   Angeles   CA   East   - Drivers   2345123   Sacramento   CA   - Drivers
715666        Los   Angeles   CA   East   - Drivers   1355439   Sacramento   CA   - Drivers
1354603       Los   Angeles   CA   East   - Drivers   2477805   Sacramento   CA   - Drivers
2838125       Los   Angeles   CA   East   - Drivers   2539930   Sacramento   CA   - Drivers
2678175       Los   Angeles   CA   East   - Drivers   2375648   Sacramento   CA   - Drivers
2402087       Los   Angeles   CA   East   - Drivers   2513332   Sacramento   CA   - Drivers
869598        Los   Angeles   CA   East   - Drivers   2567964   Sacramento   CA   - Drivers
1181113       Los   Angeles   CA   East   - Drivers   2661285   Sacramento   CA   - Drivers
1397207       Los   Angeles   CA   East   - Drivers   1420095   Sacramento   CA   - Drivers
936652        Los   Angeles   CA   East   - Drivers   2185014   Sacramento   CA   - Drivers
948099        Los   Angeles   CA   East   - Drivers   2336089   Sacramento   CA   - Drivers
2481473       Los   Angeles   CA   East   - Drivers   915836    Sacramento   CA   - Drivers
2178910       Los   Angeles   CA   East   - Drivers   2168147   Sacramento   CA   - Drivers
      Case
1211156      2:19-cv-08580-JFW-MAA
              Los Angeles CA East - DriversDocument2429661
                                                    38-2 Filed 03/22/21  Page
                                                                Sacramento CA - 7Drivers
                                                                                  of 11 Page ID #:659
2412881       Los   Angeles   CA   East - Drivers   2631297    Sacramento   CA   - Drivers
2716482       Los   Angeles   CA   East - Drivers   2658761    Sacramento   CA   - Drivers
2373166       Los   Angeles   CA   East - Drivers   1454238    Sacramento   CA   - Drivers
2432921       Los   Angeles   CA   East - Drivers   1341840    Sacramento   CA   - Drivers
1285599       Los   Angeles   CA   East - Drivers   1294152    Sacramento   CA   - Drivers
2800906       Los   Angeles   CA   East - Drivers   2354687    Sacramento   CA   - Drivers
609514        Los   Angeles   CA   East - Drivers   2585424    Sacramento   CA   - Drivers
929900        Los   Angeles   CA   East - Drivers   2439609    Sacramento   CA   - Drivers
2566059       Los   Angeles   CA   East - Drivers   1407575    Sacramento   CA   - Drivers
924941        Los   Angeles   CA   East - Drivers   1260457    Sacramento   CA   - Drivers
1347960       Los   Angeles   CA   East - Drivers   1148885    Sacramento   CA   - Drivers
1443484       Los   Angeles   CA   East - Drivers   2640321    Sacramento   CA   - Drivers
1306093       Los   Angeles   CA   East - Drivers   2563516    Sacramento   CA   - Drivers
1404561       Los   Angeles   CA   East - Drivers   2608297    Sacramento   CA   - Drivers
750321        Los   Angeles   CA   East - Drivers   2144313    Sacramento   CA   - Drivers
1218046       Los   Angeles   CA   East - Drivers   1160967    Sacramento   CA   - Drivers
2428523       Los   Angeles   CA   East - Drivers   2261750    Sacramento   CA   - Drivers
2570271       Los   Angeles   CA   East - Drivers   786186     Sacramento   CA   - Drivers
807893        Los   Angeles   CA   East - Drivers   1147961    Sacramento   CA   - Drivers
2642671       Los   Angeles   CA   East - Drivers   2498709    Sacramento   CA   - Drivers
2465512       Los   Angeles   CA   East - Drivers   2500237    Sacramento   CA   - Drivers
1350969       Los   Angeles   CA   East - Drivers   1511248    Sacramento   CA   - Drivers
1180189       Los   Angeles   CA   East - Drivers   2171720    Sacramento   CA   - Drivers
951257        Los   Angeles   CA   East - Drivers   1429254    Sacramento   CA   - Drivers
2582875       Los   Angeles   CA   East - Drivers   2195934    Sacramento   CA   - Drivers
1197895       Los   Angeles   CA   East - Drivers   2700760    Sacramento   CA   - Drivers
1210692       Los   Angeles   CA   East - Drivers   2227494    Sacramento   CA   - Drivers
920451        Los   Angeles   CA   East - Drivers   1387657    Sacramento   CA   - Drivers
1197408       Los   Angeles   CA   East - Drivers   2374569    Sacramento   CA   - Drivers
1453140       Los   Angeles   CA   East - Drivers   2181680    Sacramento   CA   - Drivers
2217037       Los   Angeles   CA   East - Drivers   2683662    Sacramento   CA   - Drivers
2418185       Los   Angeles   CA   East - Drivers   2243585    Sacramento   CA   - Drivers
2767623       Los   Angeles   CA   East - Drivers   2545640    Sacramento   CA   - Drivers
2618593       Los   Angeles   CA   East - Drivers   2494631    Sacramento   CA   - Drivers
2730122       Los   Angeles   CA   East - Drivers   2768389    Sacramento   CA   - Drivers
1458403       Los   Angeles   CA   East - Drivers   2491531    Sacramento   CA   - Drivers
961675        Los   Angeles   CA   East - Drivers   2334665    Sacramento   CA   - Drivers
868531        Los   Angeles   CA   East - Drivers   2339849    Sacramento   CA   - Drivers
924961        Los   Angeles   CA   East - Drivers   2145714    Sacramento   CA   - Drivers
2461057       Los   Angeles   CA   East - Drivers   2708338    Sacramento   CA   - Drivers
895873        Los   Angeles   CA   East - Drivers   2762454    Sacramento   CA   - Drivers
2414410       Los   Angeles   CA   East - Drivers   1266732    Sacramento   CA   - Drivers
2651352       Los   Angeles   CA   West - Drivers   2596875    Sacramento   CA   - Drivers
2363000       Los   Angeles   CA   West - Drivers   2143212    Sacramento   CA   - Drivers
1354405       Los   Angeles   CA   West - Drivers   1349409    Sacramento   CA   - Drivers
1291848       Los   Angeles   CA   West - Drivers   2658620    Sacramento   CA   - Drivers
698796        Los   Angeles   CA   West - Drivers   1369726    Sacramento   CA   - Drivers
1435363       Los   Angeles   CA   West - Drivers   2590014    Sacramento   CA   - Drivers
2140587       Los   Angeles   CA   West - Drivers   1310594    Sacramento   CA   - Drivers
1281611       Los   Angeles   CA   West - Drivers   1340504    Sacramento   CA   - Drivers
2170144       Los   Angeles   CA   West - Drivers   2332272    Sacramento   CA   - Drivers
933239        Los   Angeles   CA   West - Drivers   2523998    Sacramento   CA   - Drivers
1260509       Los   Angeles   CA   West - Drivers   2274247    Sacramento   CA   - Drivers
1365244       Los   Angeles   CA   West - Drivers   2760616    Sacramento   CA   - Drivers
2702450       Los   Angeles   CA   West - Drivers   1259035    Sacramento   CA   - Drivers
2467571       Los   Angeles   CA   West - Drivers   2207757    Sacramento   CA   - Drivers
1318662       Los   Angeles   CA   West - Drivers   2676826    Sacramento   CA   - Drivers
1430787       Los   Angeles   CA   West - Drivers   2256926    Sacramento   CA   - Drivers
      Case
2781478      2:19-cv-08580-JFW-MAA
              Los Angeles CA West - DriversDocument1181395
                                                    38-2 Filed 03/22/21  Page
                                                                Sacramento CA - 8Drivers
                                                                                  of 11 Page ID #:660
1286281       Los   Angeles   CA   West   - Drivers   1302121   Sacramento   CA   - Drivers
1258927       Los   Angeles   CA   West   - Drivers   2421460   Sacramento   CA   - Drivers
2373540       Los   Angeles   CA   West   - Drivers   2836027   Sacramento   CA   - Drivers
1250669       Los   Angeles   CA   West   - Drivers   1403298   Sacramento   CA   - Drivers
2407842       Los   Angeles   CA   West   - Drivers   1373277   Sacramento   CA   - Drivers
2791885       Los   Angeles   CA   West   - Drivers   1403517   Sacramento   CA   - Drivers
2470207       Los   Angeles   CA   West   - Drivers   2572428   Sacramento   CA   - Drivers
2807348       Los   Angeles   CA   West   - Drivers   2599194   Sacramento   CA   - Drivers
1283559       Los   Angeles   CA   West   - Drivers   2701752   Sacramento   CA   - Drivers
1199299       Los   Angeles   CA   West   - Drivers   1248385   Sacramento   CA   - Drivers
1145985       Los   Angeles   CA   West   - Drivers   2551952   Sacramento   CA   - Drivers
2377718       Los   Angeles   CA   West   - Drivers   2257945   Sacramento   CA   - Drivers
2466975       Los   Angeles   CA   West   - Drivers   2579268   Sacramento   CA   - Drivers
2342117       Los   Angeles   CA   West   - Drivers   1147942   Sacramento   CA   - Drivers
2423148       Los   Angeles   CA   West   - Drivers   2257048   Sacramento   CA   - Drivers
2422153       Los   Angeles   CA   West   - Drivers   2559458   Sacramento   CA   - Drivers
2482960       Los   Angeles   CA   West   - Drivers   2417713   Sacramento   CA   - Drivers
778264        Los   Angeles   CA   West   - Drivers   2346026   Sacramento   CA   - Drivers
871889        Los   Angeles   CA   West   - Drivers   2425616   Sacramento   CA   - Drivers
2781187       Los   Angeles   CA   West   - Drivers   1402324   Sacramento   CA   - Drivers
2636137       Los   Angeles   CA   West   - Drivers   1448494   Sacramento   CA   - Drivers
2553606       Los   Angeles   CA   West   - Drivers   2517937   Sacramento   CA   - Drivers
1336391       Los   Angeles   CA   West   - Drivers   1416766   Sacramento   CA   - Drivers
1347623       Los   Angeles   CA   West   - Drivers   2173547   Sacramento   CA   - Drivers
1354618       Los   Angeles   CA   West   - Drivers   1234450   Sacramento   CA   - Drivers
899036        Los   Angeles   CA   West   - Drivers   1302090   Sacramento   CA   - Drivers
1205457       Los   Angeles   CA   West   - Drivers   2507544   Sacramento   CA   - Drivers
2607459       Los   Angeles   CA   West   - Drivers   152075    Sacramento   CA   - Drivers
1299068       Los   Angeles   CA   West   - Drivers   1271426   Sacramento   CA   - Drivers
2455866       Los   Angeles   CA   West   - Drivers   2793630   Sacramento   CA   - Drivers
2529264       Los   Angeles   CA   West   - Drivers   2368171   Sacramento   CA   - Drivers
1169308       Los   Angeles   CA   West   - Drivers   2607260   Sacramento   CA   - Drivers
1222649       Los   Angeles   CA   West   - Drivers   1308727   Sacramento   CA   - Drivers
1353699       Los   Angeles   CA   West   - Drivers   769106    Sacramento   CA   - Drivers
713426        Los   Angeles   CA   West   - Drivers   2506821   Sacramento   CA   - Drivers
2447894       Los   Angeles   CA   West   - Drivers   2712700   Sacramento   CA   - Drivers
1333667       Los   Angeles   CA   West   - Drivers   1223123   Sacramento   CA   - Drivers
2244867       Los   Angeles   CA   West   - Drivers   1438472   Sacramento   CA   - Drivers
2219916       Los   Angeles   CA   West   - Drivers   1315918   Sacramento   CA   - Drivers
2730927       Los   Angeles   CA   West   - Drivers   2624773   Sacramento   CA   - Drivers
2547397       Los   Angeles   CA   West   - Drivers   1441949   Sacramento   CA   - Drivers
2584035       Los   Angeles   CA   West   - Drivers   1393987   Sacramento   CA   - Drivers
1217071       Los   Angeles   CA   West   - Drivers   2637094   Sacramento   CA   - Drivers
872905        Los   Angeles   CA   West   - Drivers   2235543   Sacramento   CA   - Drivers
2465132       Los   Angeles   CA   West   - Drivers   2464693   Sacramento   CA   - Drivers
1328783       Los   Angeles   CA   West   - Drivers   2608748   Sacramento   CA   - Drivers
2499275       Los   Angeles   CA   West   - Drivers   2595071   Sacramento   CA   - Drivers
448737        Los   Angeles   CA   West   - Drivers   1358686   Sacramento   CA   - Drivers
1297800       Los   Angeles   CA   West   - Drivers   2642669   Sacramento   CA   - Drivers
2477194       Los   Angeles   CA   West   - Drivers   2459620   Sacramento   CA   - Drivers
2756636       Los   Angeles   CA   West   - Drivers   2377943   Sacramento   CA   - Drivers
2603874       Los   Angeles   CA   West   - Drivers   2638967   Sacramento   CA   - Drivers
1330282       Los   Angeles   CA   West   - Drivers   2377245   Sacramento   CA   - Drivers
2662061       Los   Angeles   CA   West   - Drivers   2228682   Sacramento   CA   - Drivers
2468766       Los   Angeles   CA   West   - Drivers   2332742   Sacramento   CA   - Drivers
915290        Los   Angeles   CA   West   - Drivers   2660661   Sacramento   CA   - Drivers
2533005       Los   Angeles   CA   West   - Drivers   2381406   Sacramento   CA   - Drivers
2740940       Los   Angeles   CA   West   - Drivers   2566736   Sacramento   CA   - Drivers
      Case
2540578      2:19-cv-08580-JFW-MAA
              Los Angeles CA West - DriversDocument984650
                                                    38-2 Filed 03/22/21  Page
                                                                Sacramento CA - 9Drivers
                                                                                  of 11 Page ID #:661
1369618       Los   Angeles   CA   West   - Drivers   2508615   Sacramento   CA   - Drivers
2717293       Los   Angeles   CA   West   - Drivers   2830326   Sacramento   CA   - Drivers
1459249       Los   Angeles   CA   West   - Drivers   2177241   Sacramento   CA   - Drivers
1453807       Los   Angeles   CA   West   - Drivers   2527941   Sacramento   CA   - Drivers
2385465       Los   Angeles   CA   West   - Drivers   1270534   Sacramento   CA   - Drivers
1349976       Los   Angeles   CA   West   - Drivers   2843999   Sacramento   CA   - Drivers
842614        Los   Angeles   CA   West   - Drivers   2597886   Sacramento   CA   - Drivers
1250292       Los   Angeles   CA   West   - Drivers   2206423   Sacramento   CA   - Drivers
2579711       Los   Angeles   CA   West   - Drivers   2603646   Sacramento   CA   - Drivers
2609287       Los   Angeles   CA   West   - Drivers   2661095   Sacramento   CA   - Drivers
1216350       Los   Angeles   CA   West   - Drivers   2649541   Sacramento   CA   - Drivers
2580116       Los   Angeles   CA   West   - Drivers   1333583   Sacramento   CA   - Drivers
2759678       Los   Angeles   CA   West   - Drivers   2701712   Sacramento   CA   - Drivers
2663400       Los   Angeles   CA   West   - Drivers   2494442   Sacramento   CA   - Drivers
2759825       Los   Angeles   CA   West   - Drivers   1316341   Sacramento   CA   - Drivers
1384893       Los   Angeles   CA   West   - Drivers   2352001   Sacramento   CA   - Drivers
1322073       Los   Angeles   CA   West   - Drivers   2283469   Sacramento   CA   - Drivers
1326476       Los   Angeles   CA   West   - Drivers   2674888   Sacramento   CA   - Drivers
2491967       Los   Angeles   CA   West   - Drivers   900699    Sacramento   CA   - Drivers
2419157       Los   Angeles   CA   West   - Drivers   2578630   Sacramento   CA   - Drivers
721427        Los   Angeles   CA   West   - Drivers   738385    Sacramento   CA   - Drivers
1408135       Los   Angeles   CA   West   - Drivers   2242782   Sacramento   CA   - Drivers
1398209       Los   Angeles   CA   West   - Drivers   1455143   Sacramento   CA   - Drivers
2645938       Los   Angeles   CA   West   - Drivers   2231207   Sacramento   CA   - Drivers
1240093       Los   Angeles   CA   West   - Drivers   2473640   Sacramento   CA   - Drivers
1347859       Los   Angeles   CA   West   - Drivers   2437485   Sacramento   CA   - Drivers
2566744       Los   Angeles   CA   West   - Drivers   1254748   Sacramento   CA   - Drivers
2519053       Los   Angeles   CA   West   - Drivers   2358348   Sacramento   CA   - Drivers
1432204       Los   Angeles   CA   West   - Drivers   2669700   Sacramento   CA   - Drivers
2544095       Los   Angeles   CA   West   - Drivers   2794854   Sacramento   CA   - Drivers
2344065       Los   Angeles   CA   West   - Drivers   2239592   Sacramento   CA   - Drivers
2238052       Los   Angeles   CA   West   - Drivers   2475397   Sacramento   CA   - Drivers
2498660       Los   Angeles   CA   West   - Drivers   2402371   Sacramento   CA   - Drivers
2781122       Los   Angeles   CA   West   - Drivers   2559727   Sacramento   CA   - Drivers
1382743       Los   Angeles   CA   West   - Drivers   1301393   Sacramento   CA   - Drivers
1386128       Los   Angeles   CA   West   - Drivers   2475458   Sacramento   CA   - Drivers
2223843       Los   Angeles   CA   West   - Drivers   1360582   Sacramento   CA   - Drivers
2131508       Los   Angeles   CA   West   - Drivers   2638164   Sacramento   CA   - Drivers
2590477       Los   Angeles   CA   West   - Drivers   2378639   Sacramento   CA   - Drivers
2697765       Los   Angeles   CA   West   - Drivers   2246531   Sacramento   CA   - Drivers
2189078       Los   Angeles   CA   West   - Drivers   1450952   Sacramento   CA   - Drivers
2241054       Los   Angeles   CA   West   - Drivers   1430724   Sacramento   CA   - Drivers
903725        Los   Angeles   CA   West   - Drivers   1333979   Sacramento   CA   - Drivers
2578586       Los   Angeles   CA   West   - Drivers   2683209   Sacramento   CA   - Drivers
1202814       Los   Angeles   CA   West   - Drivers   1369439   Sacramento   CA   - Drivers
2423386       Los   Angeles   CA   West   - Drivers   2524739   Sacramento   CA   - Drivers
484823        Los   Angeles   CA   West   - Drivers   2364162   Sacramento   CA   - Drivers
2690490       Los   Angeles   CA   West   - Drivers   2376346   Sacramento   CA   - Drivers
2629810       Los   Angeles   CA   West   - Drivers   1348664   Sacramento   CA   - Drivers
1367666       Los   Angeles   CA   West   - Drivers   1297782   Sacramento   CA   - Drivers
2690510       Los   Angeles   CA   West   - Drivers   2256960   Sacramento   CA   - Drivers
2386965       Los   Angeles   CA   West   - Drivers   2738006   Sacramento   CA   - Drivers
2836286       Los   Angeles   CA   West   - Drivers   1402630   Sacramento   CA   - Drivers
1279601       Los   Angeles   CA   West   - Drivers   2659644   Sacramento   CA   - Drivers
917848        Los   Angeles   CA   West   - Drivers   2364990   Sacramento   CA   - Drivers
1187384       Los   Angeles   CA   West   - Drivers   2372322   Sacramento   CA   - Drivers
901939        Los   Angeles   CA   West   - Drivers   1321189   Sacramento   CA   - Drivers
1392406       Los   Angeles   CA   West   - Drivers   2601137   Sacramento   CA   - Drivers
868073    CaseLos
               2:19-cv-08580-JFW-MAA
                  Angeles CA West - Drivers Document 38-2 FiledSacramento
                                                 2218944        03/22/21 CA
                                                                          Page    10 of 11 Page ID
                                                                             - Drivers
2339188       Los Angeles CA West - Drivers        #:662
                                                 2193132       Sacramento CA - Drivers
1322677       Los   Angeles   CA   West   - Drivers   2688664   Sacramento CA - Drivers
908754        Los   Angeles   CA   West   - Drivers   2540636   Sacramento CA - Drivers
2195787       Los   Angeles   CA   West   - Drivers   898130    Sacramento CA - Drivers
1323903       Los   Angeles   CA   West   - Drivers   2487930   Sacramento CA - Drivers
1255339       Los   Angeles   CA   West   - Drivers   2376050   Sacramento CA - Drivers
2611624       Los   Angeles   CA   West   - Drivers   2782091   Sacramento CA - Drivers
1331097       Los   Angeles   CA   West   - Drivers   2283439   Sacramento CA - Drivers
886941        Los   Angeles   CA   West   - Drivers   2514162   Sacramento CA - Drivers
1202926       Los   Angeles   CA   West   - Drivers   2695132   Sacramento CA - Drivers
2545448       Los   Angeles   CA   West   - Drivers   1388477   Sacramento CA - Drivers
2592104       Los   Angeles   CA   West   - Drivers   1435573   Sacramento CA - Drivers
1443270       Los   Angeles   CA   West   - Drivers   2233064   Sacramento CA - Drivers
2442656       Los   Angeles   CA   West   - Drivers   1359149   Sacramento CA - Drivers
2537752       Los   Angeles   CA   West   - Drivers   1310471   Sacramento CA - Drivers
2256990       Los   Angeles   CA   West   - Drivers   1357673   Sacramento CA - Drivers
2592921       Los   Angeles   CA   West   - Drivers   1403196   Sacramento CA - Drivers
2335488       Los   Angeles   CA   West   - Drivers   2676754   Sacramento CA - Drivers
2534485       Los   Angeles   CA   West   - Drivers   2415066   Sacramento CA - Drivers
2695799       Los   Angeles   CA   West   - Drivers   2724792   Sacramento CA - Drivers
883304        Los   Angeles   CA   West   - Drivers   2261984   San Antonio TX - Drivers
1351400       Los   Angeles   CA   West   - Drivers   726781    Seattle WA - Drivers
2620790       Los   Angeles   CA   West   - Drivers   2701806   zz - San Francisco CA - Drivers
2253532       Los   Angeles   CA   West   - Drivers   1311873   zz - San Francisco CA - Drivers
2335137       Los   Angeles   CA   West   - Drivers   2680097   zz - San Francisco CA - Drivers
2141732       Los   Angeles   CA   West   - Drivers   2658891   zz - San Francisco CA - Drivers
2566499       Los   Angeles   CA   West   - Drivers   2665667   zz - San Francisco CA - Drivers
2236209       Los   Angeles   CA   West   - Drivers   2674542   zz - San Francisco CA - Drivers
873778        Los   Angeles   CA   West   - Drivers   1233751   zz - San Francisco CA - Drivers
1308835       Los   Angeles   CA   West   - Drivers   2651343   zz - San Francisco CA - Drivers
2657238       Los   Angeles   CA   West   - Drivers   1352285   zz - San Francisco CA - Drivers
1283569       Los   Angeles   CA   West   - Drivers   914412    zz - San Francisco CA - Drivers
804873        Los   Angeles   CA   West   - Drivers   763629    zz - San Francisco CA - Drivers
2208652       Los   Angeles   CA   West   - Drivers   2643175   zz - San Francisco CA - Drivers
2418964       Los   Angeles   CA   West   - Drivers   2688861   zz - San Francisco CA - Drivers
1324696       Los   Angeles   CA   West   - Drivers   2642679   zz - San Francisco CA - Drivers
1301237       Los   Angeles   CA   West   - Drivers   2691488   zz - San Francisco CA - Drivers
926040        Los   Angeles   CA   West   - Drivers   2840176   zz - San Francisco CA - Drivers
2539747       Los   Angeles   CA   West   - Drivers   81822     zz - San Francisco CA - Drivers
2271864       Los   Angeles   CA   West   - Drivers
1397206       Los   Angeles   CA   West   - Drivers
2591565       Los   Angeles   CA   West   - Drivers
1463722       Los   Angeles   CA   West   - Drivers
1189845       Los   Angeles   CA   West   - Drivers
2514951       Los   Angeles   CA   West   - Drivers
1270564       Los   Angeles   CA   West   - Drivers
2141061       Los   Angeles   CA   West   - Drivers
2570726       Los   Angeles   CA   West   - Drivers
2757105       Los   Angeles   CA   West   - Drivers
1250753       Los   Angeles   CA   West   - Drivers
946957        Los   Angeles   CA   West   - Drivers
2653783       Los   Angeles   CA   West   - Drivers
2257070       Los   Angeles   CA   West   - Drivers
1247505       Los   Angeles   CA   West   - Drivers
2503744       Los   Angeles   CA   West   - Drivers
1253000       Los   Angeles   CA   West   - Drivers
2366227       Los   Angeles   CA   West   - Drivers
2670903       Los   Angeles   CA   West   - Drivers
2482798   CaseLos
               2:19-cv-08580-JFW-MAA
                  Angeles CA West - Drivers Document 38-2 Filed 03/22/21 Page 11 of 11 Page ID
2412938       Los Angeles CA West - Drivers        #:663
1231924       Los   Angeles   CA   West   - Drivers
2277017       Los   Angeles   CA   West   - Drivers
2522935       Los   Angeles   CA   West   - Drivers
1456811       Los   Angeles   CA   West   - Drivers
1283229       Los   Angeles   CA   West   - Drivers
1345385       Los   Angeles   CA   West   - Drivers
2277729       Los   Angeles   CA   West   - Drivers
2558535       Los   Angeles   CA   West   - Drivers
2483647       Los   Angeles   CA   West   - Drivers
2535901       Los   Angeles   CA   West   - Drivers
2543099       Los   Angeles   CA   West   - Drivers
1399975       Los   Angeles   CA   West   - Drivers
2705556       Los   Angeles   CA   West   - Drivers
2810099       Los   Angeles   CA   West   - Drivers
1346070       Los   Angeles   CA   West   - Drivers
